COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Carolyn Calkins James, Individually and as Next Friend of Her Elderly
                          Mother, Mary Olive Calkins v. Honorable Olen Underwood,
                          Honorable Patrick Sebesta and Fidelity and Deposit Company of
                          Maryland, Richard Stephen Calkins as Agent in Fact for Mary Olive
                          Calkins and Michael Easton, Individually and as Assignee of Richard
                          Stephen Calkins

Appellate case number:    01-13-00277-CV

Trial court case number: 2012-51725

Trial court:              80th District Court of Harris County

Date motion filed:        June 11, 2014

Party filing motion:      Appellant Carolyn Calkins James, Individually and as Next Friend of
                          Her Elderly Mother, Mary Olive Calkins

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ Justice Harvey Brown
                        Acting individually  Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: July 17, 2014